Case 2:19-cv-13633-DML-APP ECF No. 24 filed 05/18/20                  PageID.143      Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

TEMEKIA M. WYCKOFF,

               Plaintiff,                                   Case Number 19-13633
v.                                                          Honorable David M. Lawson
                                                            Magistrate Judge Anthony P. Patti

R1 RCM INC., AMANDA VANTHOMME,
KATIE GUFFY, MEDINA DIZDAREVIC,
ALICIA MCKINNEY-GORDON, WILLIAM
BEIERWALTES, JENNIFER VAN DE
VELDE, JOSEPH FLANAGAN, and KATE
SANDERSON,

               Defendants.
                                                /

         ORDER ADOPTING REPORT AND RECOMMENDATION TO DENY
         AS MOOT THE INDIVIDUAL DEFENDANTS’ MOTION TO DISMISS

       Presently before the Court is the report issued on March 13, 2020 by Magistrate Judge

Anthony P. Patti pursuant to 28 U.S.C. § 636(b), recommending that the Court deny as moot the

eight individual defendants’ motion to dismiss because they are no longer parties to this case.

Although the report stated that the parties to this action could object to and seek review of the

recommendation within fourteen days of service of the report, no objections have been filed thus

far. The parties’ failure to file objections to the report and recommendation waives any further

right to appeal. Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir.

1987). Likewise, the failure to object to the magistrate judge’s report releases the Court from its

duty to independently review the matter. Thomas v. Arn, 474 U.S. 140, 149 (1985). However, the

Court agrees with the findings and conclusions of the magistrate judge.

       Accordingly, it is ORDERED that the magistrate judge’s report and recommendation

(ECF No. 20) is ADOPTED.
Case 2:19-cv-13633-DML-APP ECF No. 24 filed 05/18/20              PageID.144      Page 2 of 2



      It is further ORDERED that the motion to dismiss filed by defendants Vanthomme, Guffy,

Dizdarevic, Mckinney-Gordon, Beierwaltes, Van De Velde, Flanagan, and Sanderson (ECF No.

13) is DENIED AS MOOT.

      It is further ORDERED that the previously issued referral of the matter to the magistrate

judge (ECF No. 5) is CONTINUED.

                                                         s/David M. Lawson
                                                         DAVID M. LAWSON
                                                         United States District Judge

Dated: May 18, 2020




                                            -2-
